Title: To James Madison from Andrew Ellicott, 8 December 1810
From: Ellicott, Andrew
To: Madison, James


Dear Sir,
Lancaster December 8th. 1810.
I have enclosed a communication for the secretary of the National Institute. You therefore see that I have availed myself of your kind offer to have it forwarded agreeably to the direction.
I have more to say, than could be confined to the compass of an ordinary letter, and as I do not wish to take up your time, which I am certain can, and will be more usefully employed, shall defer saying any thing for the present, except, that my conscience tells me, I could be more usefully employed to our common country on our coast, than in any other way, or place.
Your communication to congress has just come to hand, I have run over it hastily, and see nothing in it calculated to invite either cavilling, or quibbling. One or two expressions I would have altered: for instance—“To give this great mass of physical and moral force” &c. I should have liked it better if the words “and moral” had been omitted. The whole of that part respecting seminaries of learning, ought to be struck off detached from the other part of the message, and put into the hands of every citizen in the nation. On virtue, and information, we must depend for the support, and protection of our republican institutions. “Le principe” says Helvetius “le plus fécond en calamités p[u]bliques est l’ignorance. C’est de la perfection des loix que dépendent les vertus des citoyens; et des progrés de la raison humaine que dépend la perfection de ces mémes loix. Pour être honnête il faut être éclairé.”
The last paragraph must be placed to the account of your message. I am, with great respect and esteem yours sincerely
Andw. Ellicott.
